NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 23 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARLENE M. ZELAYA,                              No.    18-72133

                Petitioner,                     Agency No. A073-931-822

v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 10, 2020**
                              Pasadena, California

Before: O’SCANNLAIN, OWENS, Circuit Judges, and KENNELLY, *** District
Judge.

      Marlene M. Zelaya, a native and citizen of Honduras, petitions this court for

review of the Board of Immigration Appeals’ (BIA) decision denying her motion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
to reopen (MTR) deportation proceedings sua sponte pursuant to 8 C.F.R.

§ 1003.2(a). We deny the petition.

      To exercise its sua sponte reopening power, the BIA “must be persuaded

that the . . . situation is truly exceptional.” Bonilla v. Lynch, 840 F.3d 575, 585

(9th Cir. 2016) (citation omitted). But the BIA “is not required . . . to reopen

[deportation] proceedings sua sponte,” even if the petitioner establishes

“exceptional” circumstances. Id. The decision “is committed to [the agency’s]

unfettered discretion.” Ekimian v. I.N.S., 303 F.3d 1153, 1159 (9th Cir. 2002)

(citation omitted). As a result, we have jurisdiction only “for the limited purpose

of reviewing the reasoning behind the decisions for legal or constitutional error.”

Bonilla, 840 F.3d at 588. The BIA commits legal error when it relies on an

“incorrect legal premise.” Id.

      The BIA listed three grounds for denying Zelaya’s MTR sua sponte, all of

which ordinarily implicate 8 C.F.R. § 1003.2(c): (1) Zelaya’s lack of timeliness in

waiting over 20 years before moving to reopen proceedings; (2) her lack of due

diligence; and (3) the lack of any application for specific relief she would seek if

the BIA were to reopen proceedings. While Zelaya is not necessarily required to

meet section 1003.2(c) factors as part of her MTR, it is not legal error for the BIA

to consider these factors pursuant to its “unfettered discretion” in deciding whether

to exercise its sua sponte authority. See Ekimian, 303 F.3d at 1159. No authority


                                           2
precludes the BIA from considering timeliness and due diligence in determining

whether the “situation is truly exceptional.” Bonilla, 840 F.3d at 585 (citation

omitted); see Ayala-Perez v. Sessions, 682 F. App’x 590, 591 (9th Cir. 2017)

(concluding that the petitioner’s “contention that the BIA erred in denying sua

sponte reopening for lack of due diligence does not raise a legal or constitutional

error to invoke our jurisdiction”). Therefore, the BIA did not commit legal error in

considering these factors. Nor did the BIA misapprehend the factors in applying

them.

        Zelaya also raised a constitutional challenge based on ineffective assistance

of counsel. But the BIA concluded that sua sponte reopening was not warranted

“[e]ven assuming a due process violation.” Therefore, the BIA’s decision

contained no constitutional error.

        PETITION DENIED.




                                           3